UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7667


AARON M. BURNS,

                   Plaintiff - Appellant,

             v.

DAVID SIMMONS, Superintendent; COWAN, Captain, Chief of Security, HRRJ;
EPPERSON, Sgt., Unit Mgr, HU 1; MOORE, III, Sgt., Unit Mgr, HU 1; MURPHY,
Sgt., Unit Mgr, HU 1; JONES, Sgt., Unit Mgr, HU 1; PHILLIPS, Sgt., Unit Mgr,
HU 1,

                   Defendants - Appellees,

             and

JIM O’SULLIVAN, Sheriff; JOHN DOE, Superintendent; ELLIS, Sgt., Internal
Affairs, HRRJ; WHITEHEAD, Lt., Watch-Commander; JOHN DOES 1-X, Pod
Officers (HU1/2); JOHN/JANE DOES 1-x, Pod Officers 3/1; JOHN/JANE DOES
1-X, Pod Officers HU 1/4; JOHN/JANE DOES 1-x, Pod Officers 1/3; JOHN OR
JANE DOE, Medical Director; DOE, Mailroom; JANE DOE, Intake property
Officer; MARTIN, Correctional Officer, Chesapeake Correctional center (CCC);
PARRISH, Correctional Officer, Chesapeake Correctional center (CCC); MANIS,
Warden, Nottoway Correctional Center.

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01246-LO-TCB)


Submitted: May 24, 2018                                       Decided: May 29, 2018
Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron M. Burns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Aaron M. Burns seeks to appeal from the district court’s order denying

reconsideration of the order granting in part and denying in part his motion for an extension

of time to file a response to the defendants’ motion for summary judgment in his 42 U.S.C.

§ 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Burns seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             3